,.,(         .



                    OFFICE   OF TNE   A’ITORNEYGENERAL   OF TEXAS
y:




i.                                       AUSTIN
5
,,T
       g-c.Mmn      ‘-”
        mweasmv--




       /..
nottoP8blo
         li.A. zwvl8,PDge a




               She iwuutoe of ee~MflbdoopLe8of birth'or.
                                                      d.ath




      8Mt 6 oePtiii8d       oooJ.ofthe P8ooPdOf @ty
 ..~.~OPd88thP8@8tiPOdWt&l'
   . *hiohhe DhDllb8 OatHledto 8 See of fifty
     UO&8 (50#),t0 bo wd w tb, 8pPlbUtt;.
     Altduly8ueho~~ofthePeeoPdor8blPth
   ,, op dwth,   whetl pPqoPl7   ooP8iiied   b7 aa  st8to
          8t~8~,  dmll   be W.BO   h8le    evld8noo in
          8OUPt: ~$t$ POOD     Of 8hO i8Ob8 tyP8in
     8tat.d.            .,




     &.denoe in 8 oourtof mooti.m
         Y. i, ~vtb, Page 4
Roxto~8ble




                                             ;:
           .‘~.                  .:...
                  .                      .

                                   .



       :              ‘.’”


                             .